Fourth Court of Appeals
                                  San Antonio, Texas
                                       JUDGMENT
                                     No. 04-20-00583-CV

                              Kevin DOTY and Elizabeth Doty,
                                       Appellants

                                               v.

  Richard DAVIDSON and Javline Ranch (a General Partnership), a/k/a Javelin Ranch, a/k/a
                                Javelin Ranch, LP,
                                    Appellees

                From the 229th Judicial District Court, Jim Hogg County, Texas
                                 Trial Court No. CC-15-100
                        Honorable Leonel Alejandro, Judge Presiding

BEFORE CHIEF JUSTICE MARTINEZ, JUSTICE ALVAREZ, AND JUSTICE RODRIGUEZ

       In accordance with this court’s opinion of this date, we AFFIRM the trial court’s order
denying appellants’ motion for summary judgment on limitations and standing/capacity. We
REVERSE the trial court’s order granting appellees’ motion for summary judgment concerning
ownership of the Ranch and REMAND appellees’ claims to the trial court for further proceedings.

       It is ORDERED that each party shall bear their own costs of this appeal.

       SIGNED June 29, 2022.


                                                _____________________________
                                                Rebeca C. Martinez, Chief Justice